Case 1:19-cv-00906-MU Document 25 Filed 07/07/20 Page 1 of 1           PageID #: 598




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TERESA POWELL,                            :

       Plaintiff,                         :

vs.                                       :      CA 19-0906-MU

ANDREW M. SAUL,                           :
Commissioner of Social Security,
                                          :
       Defendant.

                                       JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be affirmed.

       DONE this the 2nd day of July, 2020.

                                          s/P. Bradley Murray
                                          UNITED STATES MAGISTRATE JUDGE
